                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

THOMAS R. RODELLA,

             Movant,

v.                                                   No. CV 19-275 JB/CG
                                                     No. CR 14-2783 JB

UNITED STATES OF AMERICA,

             Respondent.

                   ORDER GRANTING MOTION TO FILE REPLY

      THIS MATTER is before the Court on Movant Thomas R. Rodella’s Motion to

Request Leave to File a Reply to the Government’s Answer, (Doc. 8), filed July 22,

2019. Mr. Rodella asks to file a Reply to the Government’s Answer to his Section 2255

Motion by August 20, 2019. The Court, having considered the Motion and being

otherwise fully advised, finds that the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that Mr. Rodella’s Motion to Request Leave to

File a Reply to the Government’s Answer, (Doc. 8), is GRANTED, and Mr. Rodella may

file a Reply to the Government’s Answer by August 20, 2019.



                                        ____________________________________
                                        THE HONORABLE CARMEN E. GARZA
                                        UNITED STATES MAGISTRATE JUDGE
